08-12667-mew      Doc 192     Filed 12/11/20 Entered 12/11/20 21:42:23            Main Document
                                          Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
In re                                      :                 Chapter 7
                                           :
BOAZ BAGBAG,                              :                  Case No. 08-12667 (MEW)
                                           :
                              Debtor.      :
__________________________________________:

                        ORDER RE-CLOSING BANKRUPTCY CASE

       On February 4, 2013, this bankruptcy case was closed. On March 19, 2018, Boaz

Bagbag (the “Debtor’) filed a motion to re-open the bankruptcy case (ECF No. 147), which

motion was denied without prejudice by order, dated April 17, 2018, due to certain deficiencies

in the motion and service (ECF No. 151). The Debtor filed an amended motion curing the

deficiencies (ECF No. 149), and on June 6, 2018, an order was entered granting the motion to

reopen the case. (ECF No. 158).

       The Debtor sought to reopen the bankruptcy case to seek a declaration that the discharge

injunction that he received in his chapter 7 case renders void ab initio a judgment entered against

the Debtor in a New York State court proceeding brought by Asher Alcobi. (ECF No. 160).

After a hearing held on October 18, 2018, the Court issued a decision, dated November 15, 2018

(ECF No. 172), granting the Debtor’s motion to the extent of declaring that the state court

judgment, and any modified judgment that incorporated an award of attorneys’ fees and

expenses, was void and unenforceable. The Court further held that the Settlement Agreement

was not enforceable if it was made in whole or in part in consideration of events and obligations

that occurred prior to the Debtor’s bankruptcy filing in July 2008. However, the Court found

that Asher Alcobi could pursue, in the state court, his contentions that pre-bankruptcy events and

obligations had nothing to do with the Settlement Agreement, and that the Settlement Agreement
08-12667-mew       Doc 192     Filed 12/11/20 Entered 12/11/20 21:42:23              Main Document
                                           Pg 2 of 2



was based solely on events that post-dated the Debtor’s bankruptcy filing in July 2008 and in

consideration of claims that arose entirely from those post-bankruptcy events, and not from

earlier events. Finally, the Court denied the Debtor’s request that the Court undo other actions

taken by other parties, or obligations incurred by other parties, without prejudice to further

proceedings in the state court to determine the effect (if any) of the rulings set forth herein on

those other parties. A separate Order to that effect was entered on November 15, 2018 (ECF No.

173).

        On December 2, 2020, the parties filed a letter on the docket of this case, signed by

counsel for the Debtor and counsel for Asher Alcobi stating that they had reached a settlement of

all matters before this Court. (ECF No. 191). The letter sets forth a summary of the terms of

their settlement and asserts that they had previously submitted a stipulation reflecting its terms in

the New York State court case.

  The purpose of re-opening the bankruptcy case has been resolved and the bankruptcy case can

therefore be re-closed.


Dated: New York, New York
       December 11, 2020

                                               /s/ Michael E. Wiles
                                               UNITED STATES BANKRUPTCY JUDGE
